Citation Nr: 9924932	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-06 499A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Entitlement to a waiver of recovery of an overpayment of 
Chapter 32 educational assistance benefits, calculated in the 
amount of $3,185.90.



ATTORNEY FOR THE BOARD


L. J. Nottle, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to August 
1981, and from April 1985 to November 1990.  His appeal 
ensues from a November 1996 determination of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


REMAND

Applicable law provides that appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991).  A substantive 
appeal must be filed within 60 days from the date the RO 
mails the SOC, or within the remainder of the one-year period 
from the date of the notification of the determination, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1), 
(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1998).

On November 2, 1996, the Committee denied the veteran's 
request for a waiver of repayment of an overpayment of 
Chapter 32 benefits, calculated in the amount of $3,185.90.  
The RO notified the veteran of its decision the same day.  A 
notice of disagreement as to this issue was received from the 
veteran on August 21, 1997.  On August 27, 1997, the RO 
issued an SOC.  This SOC was sent to the same address to 
which the notification of denial was sent and to which the 
veteran referred in his financial status report received in 
November 1996.  The RO received no additional correspondence 
from the veteran until January 7, 1998.  In light of these 
facts it appears that a timely substantive appeal may not 
have been received, and that the waiver issue might not be 
perfected for appeal.  The question of whether the Board of 
Veterans' Appeals (Board) has jurisdiction over this issue 
has therefore been raised question.

The Board as a statutory tribunal must ensure that it has 
jurisdiction before addressing the merits of an issue.  Marsh 
v. West, 11 Vet. App. 468, 469 (1998) (citing Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  However, since 
the record does not show that the veteran has been informed 
that his appeal on the waiver issue might not be perfected, 
he has not had the opportunity to submit evidence and 
argument as to this question.  Accordingly, this issue must 
be remanded to ensure due process of law.  See generally 
Marsh v. West, 11 Vet. App. 468, 471 (1998); Bernard v. 
Brown, 4 Vet. App. 384, 394-5 (1993).

In addition, the Board notes that the overpayment at issue 
was created as a result of the veteran's withdrawal from 
courses scheduled between September 1995 and January 1996.  
In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
February 1998, the veteran explained the circumstances which 
led to his withdrawal, including a family death and the need 
to relocate for his job, and requested a waiver of repayment 
of the overpayment.  It appears from these statements that 
the veteran is, in part, disputing the creation of the 
overpayment in this case.  It is improper to adjudicate an 
application for waiver without first deciding a veteran's 
challenge to the lawfulness of the debt asserted.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  (Although the United 
States Court of Appeals for Veterans Claims' holding in 
Schaper pertained to an overpayment under the loan guaranty 
program, the Board finds it equally persuasive with regard to 
an overpayment created under the Chapter 32 program.)  This 
threshold determination must be made even if the decision on 
waiver is one involving the timeliness of the substantive 
appeal regarding a waiver of the overpayment in this case.  
However, the record as to the timeliness of the veteran's 
dispute regarding the creation of the debt in question is 
incomplete.  The Board notes that a challenge to the validity 
of a debt is a separate and distinct claim, and as such is 
not subject to the same statutory 180 day limitation that 
governs the time limit for the filing of a waiver.  On 
remand, the RO should associate the initial notice to the 
veteran which specified the amount of the overpayment at 
issue and which provided information to the veteran that he 
had one-year from the date of that letter to challenge the 
lawfulness of the debt.  The record is unclear as to whether 
the veteran was advised that disagreement with the creation 
of an overpayment and request for waiver were two separate 
adjudicatory issues and could be simultaneously pursued.  The 
RO should determine whether the veteran's disagreement with 
the creation of the debt was timely.

To ensure that the veteran is afforded due process of law, 
this case is REMANDED to the RO for the following actions:

1.  The RO should associate with the 
record the notice sent to the veteran by 
the RO that included information 
regarding the amount of the overpayment 
in this case and information provided to 
him regarding his appellate rights 
including information as to how to appeal 
the decision underlying the debt.  The RO 
should then determine whether the 
veteran's VA Form 9 in which he outlines 
his contentions/disagreement regarding 
the creation of the debt, dated in 
January 1998 and which appears to have 
been sent to the RO by facsimile in May 
1998, was timely.

2.  If the determination made pursuant to 
paragraph number one above is favorable 
to the veteran, the RO should review the 
record and specify the correct amount of 
the overpayment at issue, the period 
covered by the overpayment, and explain 
how the amount of the indebtedness at 
issue was derived.  Thereafter, it should 
address whether the overpayment at issue 
was properly created.  The veteran should 
be notified of the decision and afforded 
the opportunity to complete the 
procedures to advance an appeal of this 
issue before the Board.

3.  The RO should review whether a timely 
substantive appeal was received on the 
issue of the veteran's entitlement to 
waiver of recovery of an overpayment of 
Chapter 32 benefits in the amount of 
$3,185.90.  If the RO determines that a 
timely substantive appeal was not 
received, then the veteran should be 
notified.  If the veteran protests the RO 
determination in this regard, then the RO 
should furnish a Statement of the Case to 
the veteran pertaining to the timeliness 
issue and advise him of the need to file 
a timely substantive appeal.

4.  If the RO determines that a timely 
substantive appeal with the waiver issue 
was received, the Committee should then 
review this case.  Prior to this review, 
the veteran should be afforded an 
opportunity to submit an updated 
Financial Status Report.   If the 
decision remains adverse to the veteran, 
the RO should provide the veteran a 
Supplemental Statement of the Case and 
afford him an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of his 
claim.  The veteran may submit additional evidence in support 
of his claim; however, he is not required to act unless 
otherwise notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




